DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 6-8, 16, 17 are objected to because of the following informalities:  
Claim 3 recites “the marker band” in line 2.  Claim 1 introduces “a tubular radiopaque marker”, and therefore all other claims should include similar language when referring to this marker- “the tubular radiopaque marker”, or simply “the marker”.  
Claims 6-8 similarly refer to “the marker band”.
Claim 16 recites “the outer jacket” in line 1.  Claim 1, from which claim 16 depends, introduces “a tubular jacket”.  It is assumed that the recited jackets are one and the same, however, the claim language should be consistent throughout the claims.
Claim 17 similar recites “the outer jacket.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “an inner tubular liner” in line 2.  Claim 1, from which claim 9 indirectly depends, recites “a tubular inner liner”.  It is unclear if “an inner tubular liner” in claim 9 and “a tubular inner liner” in claim 1 are the same elements.  Based on the disclosure, it appears as though the device includes a single inner tubular liner member.  For the purposes of this examination, it is assumed that there is a single inner liner and “an inner tubular liner” recited in claim 9 refers to the tubular inner liner introduced in claim 1. 
Claims 10-13 inherit the deficiencies of claim 9.
Claim 22 recites “an inner liner” in line 2. Claim 1, from which claim 21 indirectly depends, recites “a tubular inner liner”.  It is unclear if “an inner liner” in claim 21 and “a tubular inner liner” in claim 1 are the same elements.  Based on the disclosure, it appears as though the device includes a single inner tubular liner member.  For the purposes of this examination, it is assumed that there is a single inner liner and “an inner liner” recited in claim 21 refers to the tubular inner liner introduced in claim 1. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7-11, 12-19 of U.S. Patent No. 10,786,270 in view of Lim et al (US 2017/00721163). All of the elements of the application claims can be found in the patent claims.  Claim 1 of the application includes limitation of claims 1 and 4 of the patent, however, combining elements from claims drawn to a single embodiment would have been obvious to one of ordinary skill in the art.  Additionally, claim 1 of the application calls for an inner liner not present in claim 1 of the patent.  However, Lim teaches a neurovascular catheter including a tubular inner liner 112, the helical coil 170 surrounding the liner (page 2, para. 0022; fig. 1B), the liner providing a lubricous coating to the inner surface of the catheter (page 2, para. 0022) to allow a guidewire to easily pass through the lumen of the catheter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of claim 1 of the patent to include a tubular inner liner such that the helical coil surrounds the tubular liner as taught by Lim to provide a lubricious coating on the inner surface of the catheter so that the catheter can easily pass over a guidewire during placement of the catheter in the vasculature.  Lim further teaches that the inner liner is formed form PTFE (page 2, para. 0021), and a tie layer 113 as recited in the application claims, but missing from the patent claims.  These features would have been an obvious modification as discussed in detail in the prior art rejections below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-14, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer et al (US 2018/0228502) in view of Lim et al (US 2017/0072163) in view of Rosenthal et al (US 6,285,903).
Regarding claim 1, Shaffer discloses a neurovascular catheter (page 1, para. 0002: designed for use in neurovasculature) having an atraumatic navigational tip (page 4, para. 0033), comprising an elongate flexible tubular body 12 having a proximal end (bottom of fig. 3), a distal end (top of fig. 3), and a sidewall defining a central lumen 28, a distal zone of the tubular body comprising a helical coil 66 having a distal end (page 1, para. 0010; page 4, para. 0033; fig. 3), a tubular jacket surrounding the helical coil and extending distally beyond the helical coil distal end to terminate in a catheter distal face (page 4, para. 0033; fig. 33: “polymer body”), a tubular radiopaque marker 42 embedded in the tubular jacket in between the distal end of the coil and the catheter distal face (page 3, para. 0026; fig. 3), wherein the catheter distal face resides on a plane which crosses a longitudinal axis of the tubular body at an angle within the range of about 55 degrees to about 65 degrees (page 1, para. 0011: 20 to 80 degrees, or 25-55 degrees).
Claim 1 further calls for a tubular inner liner, the helical coil surrounding the tubular inner liner.  Shaffer fails to disclose the liner. Lim teaches a neurovascular catheter of similar design to the Shaffer and the claimed invention (page 2, para. 0018; fig.. 1B), and further including a tubular inner liner 112, the helical coil 170 surrounding the liner (page 2, para. 0022; fig. 1B), the liner providing a lubricous coating to the inner surface of the catheter (page 2, para. 0022) to allow a guidewire to easily pass through the lumen of the catheter.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Shaffer to include a tubular inner liner such that the helical coil surrounds the tubular liner as taught by Lim to provide a lubricious coating on the inner surface of the catheter so that the catheter can easily pass over a guidewire during placement of the catheter in the vasculature.
Claim 1 further calls for the marker to have a proximal face that is approximately perpendicular to the longitudinal axis and a marker distal face that resides on a plane which crosses the longitudinal axis at an angle within the range of from about 55 degrees to about 65 degrees.  Shaffer shows that the marker is cylindrical and has a proximal face that is approximately perpendicular to the axis (fig. 3) but fails to disclose that the marker has the claimed distal configuration.  Rosenthal teaches a catheter member including a radiopaque marker that is used under fluoroscopy allow the user to identify the placement and orientation of the distal end of the catheter within the body (col. 2, lines 30-33), the marker may have any number of configurations including a configuration having an angled surface of about 30 to 80 degrees, preferably about 45 to 70 degrees (col. 6, lines 32-38; figs. 8A, B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include an angled face on the marker of Schaffer as taught by Rosenthal to provide an indication of the rotational orientation of the device.  Rosenthal does not disclose that the distal face includes the angle, however a person of ordinary skill in the art implementing the modification above would know to orient the angled surface of the marker with the bevel of the distal tip of the catheter because that is the feature of the catheter of Shaffer that is non-symmetrical and therefore the feature of interest to be viewed under fluoroscopy.  Doing so would result with the distal face of the marker having the angle taught by Rosenthal above.
Regarding claim 2, Shaffer discloses that the catheter distal face defines a leading edge of the tubular body which extends distally of a trailing edge of the tubular body (see fig. 3 annotated below).  Shaffer does not specifically disclose that the leading edge and the trailing edge are spaced about 180 degrees apart from each other, however such a configuration is obvious.  Shaffer does not disclose that there is anything besides a standard beveled edge, and a person of ordinary skill in the art, given this disclosure as well as the depiction of the bevel in fig. 3, would expect that the trailing edge and the leading edge are evenly spaced about the circumference thereby forming a standard symmetrically beveled tip.

    PNG
    media_image1.png
    636
    749
    media_image1.png
    Greyscale

Regarding claim 3, Shaffer discloses an advance segment of the tubular body extends distally beyond the marker band (see fig. 3 annotated above).
Regarding claim 4, Shaffer discloses that the distal 5 mm of the tube is free from reinforcement other than the radiopaque marker (page 2, para. 0014).  Therefore, the length extending beyond the radiopaque marker, which has been defined as the advance segment, has a length less than 5mm.  
Regarding claim 5, Shaffer in view of Rosenthal disclose the catheter distal end angled as claimed, and the marker having a distal end angled as claimed.  In the case where the angle of the distal end of the catheter is smaller than the angle of the distal end of the marker, the length of the leading edge is longer than the length of the trailing edge.  As this is a necessary result of the catheter configured within the claimed ranges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the catheter as claimed because there are a finite number of possible configurations within the claimed ranges and therefore arriving at the claimed invention would have been obvious.
Claim 6 calls for the axial length of the marker band on the leading edge side of the tubular marker to be at least about 20% longer than the axial length of the marker band on the trailing edge side.  The modified marker discussed in claim 1 above includes a perpendicular proximal end and an angled distal end, therefore necessarily resulting in the leading edge being longer than the trailing edge.  The cited prior art fails to teach that the leading edge is at least about 20% longer than the trailing edge.  However, applicant has not provided any criticality to this length, disclosing that the difference may be at least about 10% or 20%, and may be at least about 50% or 70% or 90% or more (page 21, para. 0243 of the instant PGPublication).  Therefore it would have been a matter of obvious design choice to form the marker having a length such that the leading edge is at least about 20% longer than the trailing edge because doing so would not affect the operation of the device and Applicant has not provided any reason or benefit to the claimed configuration.
Claim 7 calls for the axial length of the marker on the leading edge to be within the range of about 1mm to about 5mm.  Shaffer does not disclose the length of the marker, however, Shaffer discloses that the length of the catheter tip from the end of the reinforcement to the catheter tip is about 5mm (page 2, para. 0014).  This length includes the radiopaque marker.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the length of the marker, including leading edge, would be within the claimed range because it must be large enough to be viewed under fluoroscopy and is less than 5mm.
Claim 9 calls for a tubular inner liner formed by dip coating a removable mandrel.  Lim teaches the inner liner as discussed with regard to claim 1 above.  The limitation “formed by dip coating a removable mandrel” is interpreted to be a product-by-process limitation.  Such limitations are not limited to the manipulations of the recited steps, only the structure implied by the steps.  In this case, the structure implied by “formed by dip coating a removable mandrel” is a hollow tubular structure.  The inner liner taught by Lim with regard to claim 1 above has a hollow tubular structure (fig. 3) and therefore identical to a structure formed by the claimed manipulations.
Regarding claim 10, Lim teaches that the inner liner is formed from PTFE (page 2, para. 0021).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the inner liner taught by Lim would be formed from the materials taught by Lim such as PTFE because such material provides a strong, lubricious surface suitable for lining a neurovascular catheter that is passed over a guidewire.
Claim 11 calls for a tie layer between the tubular liner and the helical coil.  Lim teaches that the catheter may include a second layer 113 (interpreted to be the claimed “tie layer”) between the inner layer 112 and the coil, the tie layer providing additional control over the flexibility of the catheter along the length of the catheter so that the catheter can be flexible enough to pass into the neurovasculature without damaging the vasculature while providing enough pushability to the length of the catheter (page 2, para. 0022, 0023; fig. 1B).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tie layer as taught by Lim to provide an additional structure which can be particularly chosen to achieve the desired flexibility along the length of the catheter.
Regarding claim 12, Lim teaches that the tie layer 113 has a wall thickness of no more than about 0.005 inches (page 2, para. 0022).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for form the tie layer having a thickness as taught by Lim because this thickness allows the catheter to have dimensions and characteristics suitable for insertion into the neurovasculature.
Regarding claim 13, Lim teaches that the tie layer is coextensive with the inner layer and coil.  Shaffer fails to disclose the length of the coil, but discloses that the entire catheter has a length of up to 165 cm (page 2, para. 0014).  It would have been obvious to one of ordinary skill in the art that the length of the distal segment including the coil, inner liner and tie layer would be at least about the distal most 20 cm so that the length can provide the desired flexibility to the distal end to locate the target area within the neurovasculature.
Regarding claim 14, Shaffer discloses that the coil comprises Nitinol (page 4, para. 0033).
Regarding claim 16, Shaffer discloses that the outer polymer jacket includes at least five discrete axially adjacent tubular segments.  See fig. 3 annotate below.

    PNG
    media_image2.png
    760
    582
    media_image2.png
    Greyscale


Claim 17 calls for the outer jacket to be formed from at least nine discrete axially adjacent segments. Shaffer shows six segments in fig. 3 annotated above, but fails to disclose at least nine segments. However, such a modification would have been obvious to one of ordinary skill in the art.  Shaffer discloses that the shaft is designed such that the proximal portion is relatively stiff and the shaft becomes progressively more flexible toward the distal tip (page 1, para. 0010).  Applicant has not disclosed that providing at least nine segments provides a particular advantage over a different number of segments.  Therefore, it would have been a matter of obvious design choice to provide nine segments to achieve the desired flexibility characteristics of the catheter.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Lim in view of Rosenthal as applied to claims 1 and 2  above, and further in view of Lee et al (US 6,520,934).
Claim 8 differs from the teachings above in calling for the marker to have at least one axial slit.  Lee teaches a catheter having a marker, the marker having a slit 43, the slit allows the marker to be more flexible and have a smaller diameter (col. 3, lines 2-11).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the marker of Shaffer in view of Lim in view of Rosenthal discussed above with regard to claims 1 and 2 to have a slit as taught by Lee because the slit allows the marker to be more flexible for easier insertion into the tortuous pathways of the vasculature and allows the device to have a smaller diameter.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Lim in view of Rosenthal as applied to claims 1, 2, 14 above, and further in view of Griffin et al (US 7,850,623).
Claim 15 calls for the Nitinol to comprise an Austenite state at body temperature.  Schaffer discloses that the coil is formed from Nitinol, but fails to disclose that the Nitinol is in an Austenite state at body temperature.  Griffin teaches a coil member formed from a super elastic nickel-titanium alloy such as Nitinol, wherein the material has a final Austenite transition temperature between room temperature and body temperature (col. 19, lines 12-15, 55-61).  This allows the device to be shaped as desired for insertion into the body and to resume the preformed configuration after insertion (col. 19, lines 55-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Nitinol coil of Schaffer to have an Austenite configuration at body temperature as taught by Griffin to sure that the catheter resumes the desired configuration upon insertion in the body to assist the catheter in reaching the target location within the neurovasculature.

Claims 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Lim in view of Rosenthal as applied to claims 1 and 16 above, and further in view of Nita et al (US 5,951,539).
Claim 18 calls for the difference in durometer between a proximal one of the tubular segments and a distal one of the tubular segments to be at least about 20D.  Claim 19 calls for the different to be at least about 30D.  Shaffer discloses that the catheter has increasing flexibility toward the distal end, and has multiple segments as discussed above, but fails to disclose the durometer of the material.  Nita teaches a catheter having increasing flexibility toward the distal end, wherein the increasing flexibility is enhanced by using segments of material having different durometers (col. 12, lines 55-63; fig. 3D).  Nita teaches that the difference between the most proximal segment and the most distal segment may be over 30D (col. 14, lines 38-57: ranges from 72D to 25D).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the segments of Shaffer such that the difference between the durometer of the proximal segment and the distal segment is over 30D as taught by Nita because such a difference allows the catheter to have sufficient increasing flexibility toward the distal end to traverse the vasculature.

Claims 20-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaffer in view of Lim in view of Rosenthal as applied to claims 1 and 2 above, and further in view of Follmer et al (US 5,827,242).
Claim 20 calls for a tension support for increasing the tension resistance in the distal zone. Claim 21 calls for the tension support to comprise an axially extending filament. The prior art cited above fails to disclose this feature.  Follmer teaches a catheter including a coil member and a tensile support 18 for increasing the tension resistance in a distal zone (col. 5, lines 7-15), the tensile support formed by an axially extending filament (col. 5, lines 36-45).  Follmer teaches that catheters having coil reinforcement members can suffer from a tendency of the coils to delaminate from the polymer catheter, particularly when the catheter body has a thin wall, and that the coil provides hoop strength, but lacks tensile strength, thereby allowing axial elongation (col. 1, line 60 – col. 2, line 6).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the catheter of Shaffer to include a tensile support formed by an axially extending filament to increase tension resistance in the distal zone as taught by Follmer to prevent the coil from delaminating from the catheter and to provide tensile strength to protect the catheter from unwanted elongation.
Claim 22 calls for the filament to be carried between an inner liner and the helical coil.  Follmer teaches the filament extending along the inner surface of the coil for supporting the helical coil as discussed above with regard to claims 20 and 21.  Lim teaches the inner liner as discussed above with regard to claim 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the filament would extend between the coil and the inner liner so that the filament can contact the coil for providing support thereto, and so that the inner surface of the inner liner is the innermost surface of the catheter to maintain the desirable lubricious aspect of the inner liner.
Claim 23 calls for the filament to increase the tensile strength of the tubular body to about 2 pounds.  Follmer teaches that the filament has a high tensile strength, typically above 200KSI, preferably over 300KSI, and can be from some of the same materials disclose by Applicant (col. 5, lines 36-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the filament taught by Follmer would increase the tensile strength of the tubular body to be at least 2 pounds because Follmer discloses that the material have high tensile strength, and the materials are the same or similar to those disclosed by applicant for achieving the claimed tensile strength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125.  The examiner can normally be reached on Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783